NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

1.0 LLC, a Nevada limited liability       )
Company,                                  )
             Appellant,                   )
                                          )
v.                                        )         Case No. 2D17-1244
                                          )
PEO DEPOT, INC. a Florida corporation;    )
and TIMOTHY BOURDEAU,                     )
                                          )
              Appellees.                  )
                                          )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Hillsborough County; S. Scott Stephens,
Judge.

Seldon J. Childers of ChildersLaw, LLC,
Gainesville, for Appellant.

Charles W. Gerdes and Nicole M.
Ziegler of Keane, Reese, Vesely &
Gerdes, P.A., St. Petersburg, for
Appellees.


PER CURIAM.


              Affirmed.


CASANUEVA, SILBERMAN, and MORRIS, JJ., Concur.